DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 8/26/21.Notice of Pre-AIA  or AIA  Status
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                           Allowable Subject Matter
2. 	Claims 1 – 19 and 23 are allowed.
3. 	The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is that the prior art does not anticipate or make obvious the provisions of “one or more expandable elements (8), having a higher compressibility or deformability than the tubular element in a transverse direction (Y), arranged at one or both ends (9) of the tubular element, the optical fiber being enclosed in the expandable elements, the expandable elements being arranged for expanding or contracting in the length direction, along with the optical fiber, when the expandable elements are subjected to a transverse load (F)” in combination with the other limitations presented in claim 1, “one or more expandable elements (8), having a higher compressibility or deformability than the tubular element in a transverse direction (Y), arranged at one or both ends (9) of the tubular element, the optical fiber . 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                      Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        11/18/21